Citation Nr: 0400739	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-01 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
April 1989 rating decision, which denied service connection 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from July 1966 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the  
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

It is noted that the rating decision and the statement of the 
case reflect that the RO has characterized the issue on 
appeal as whether the decision to grant service connection 
from September 5, 1996, contained CUE.  Upon review of the 
veteran's contentions, the Board has recharacterized the 
issue as whether there was CUE in the April 1989 rating 
decision, which denied entitlement to service connection for 
PTSD.  Indeed, the RO's analysis, and the veteran's only 
arguments for an earlier effective date, concern CUE in the 
April 1989 rating decision.  Nonetheless, the Board will also 
endeavor to provide an explanation to the veteran of the 
reasoning for the current effective date for his award of 
service connection for PTSD.



FINDING OF FACT

The veteran has failed to demonstrate that there was an error 
of fact or law in the RO's April 1989 rating decision which, 
had it not been made, would have manifestly changed the 
outcome of the decision.  



CONCLUSION OF LAW

The rating decision of April 1989, which denied service 
connection for PTSD, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that the April 1989 rating decision, 
which denied service connection for PTSD, was clearly and 
unmistakably erroneous.  Specifically, it is claimed by and 
on behalf of the veteran that the denial of service 
connection for PTSD, based on a finding that there was no 
diagnosis of PTSD, constituted clear and unmistakable error 
because of the failure of the RO to afford the veteran an 
adequate VA examination.  Accordingly, the veteran contends 
that, inasmuch as he has submitted evidence which indicates 
that he has suffered from PTSD since service, an earlier 
effective date of October 1988, the date of his original 
claim, is warranted.

Pertinent law and regulations provide that a rating decision 
becomes final if the veteran does not timely perfect an 
appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.  Previous determinations that are final 
and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. 
App. 109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. 
App. at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  In 
addition, mere disagreement as to how the facts were weighed 
or evaluated does not amount to a claim of clear and 
unmistakable error.  Baldwin, 13 Vet. App. at 5; Shockley, 11 
Vet. App. at 214; Russell, 3 Vet. App. at 313.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Following the veteran's October 1988 claim, an April 1989 RO 
decision denied service connection for PTSD.  Specifically, 
the RO determined that VA psychiatric examination had been 
conducted and the examiner did not find the veteran to have 
PTSD.  

The veteran filed a notice of disagreement with the April 
1989 rating decision and he was provided with a Statement of 
the Case in June 1989; however, VA did not receive a 
substantive appeal and the April 1989 decision became final.  

The veteran essentially argues that the RO's reliance upon 
the March 1989 VA examination reports constitute CUE because 
these examinations were inadequate.  Specifically, it is 
argued by and on behalf of the veteran that the March 1989 VA 
examinations were conducted by inexperienced medical 
professionals as compared to his treating Medical Social 
Worker.  It is further argued that, because there were guards 
present during the March 1989 VA examinations, the veteran's 
ability to express himself was constricted.  Specifically, he 
feared that his statements to the examiner would be used 
against him during his parole board hearings.  Rather than 
relying on the March 1989 VA examination reports, it is 
argued by and on behalf of the veteran that VA rely on 
statements from his treating Medical Social Worker and 
psychologist, received in connection with his September 1996 
reopened claim to award service connection for PTSD back to 
the date of his original October 1988 claim.

With respect to the issue of CUE, upon consideration of the 
foregoing, the Board finds no clear and unmistakable error in 
the April 1989 rating decision.  38 C.F.R. § 3.105(a).  
First, the veteran does not dispute the evidence of record.  
Instead, he essentially argues that the RO should have 
granted service connection for PTSD notwithstanding the 
absence of a diagnosis of PTSD because the VA examinations on 
which the rating decision was based were inadequate.  This 
argument is tantamount to no more than disagreement with how 
the facts were weighed or evaluated, which does not 
constitute a claim of clear and unmistakable error.  Baldwin, 
13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; Russell, 3 
Vet. App. at 313.  Further, to the extent that the veteran 
alleges that VA violated its duty to assist by not ordering a 
new examination, failure to fulfill the duty to assist cannot 
be CUE.  Id.  Accordingly, the Board concludes that the 
unappealed rating decision of April 1989 was not clearly and 
unmistakably erroneous in denying service connection for 
PTSD.  The decision was consistent with the evidence of 
record and law at the time that it was rendered.  Inasmuch as 
no clear and unmistakable error exists in the April 1989 
rating decision, the veteran's allegation of the same is not 
accepted by the Board and the claim is denied.  This decision 
remains final.  

With respect to the issue of entitlement to an earlier 
effective date, it is noted that with a claim of service 
connection, the effective date of an award will be (1) the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service or (2) the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).  When there is a final denial of 
a claim, and new and material evidence is received, the 
effective date of the award of compensation is date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii) and (r).

When the veteran requested that the RO reconsider his claim 
for service connection for PTSD on September 5, 1996, it was 
a claim to reopen since there was a prior final disallowance 
of this claim, as discussed above.  It is undisputed that the 
veteran did not perfect an appeal of the prior denial of this 
claim.  Once that prior decision became final, any claim 
filed thereafter was a claim to reopen.

The assigned effective date of September 5, 1996, is the date 
of receipt of the veteran's claim.  There is no indication in 
the file, or any allegation from the veteran, that any claim 
was filed between the denial in April 1989 and the reopened 
claim in September 1996.

Although the veteran may have suffered from a psychiatric 
disorder since his military service, the effective date for 
service connection based on a reopened claim cannot be the 
date of receipt of any claim which was previously and finally 
denied.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (holding that "the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.")  The veteran did 
not submit a claim to reopen at any time between the last 
denial in April 1989 and his claim received on September 5, 
1996.  These dates are more than one year after his 
separation from active service.  In light of this fact, the 
Board concludes that an effective date earlier than September 
5, 1996, is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection or a reopened claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As such, there is 
simply no legal basis for an effective date earlier than 
September 5, 1996, for service connection for PTSD.

The Board acknowledges the argument by and on behalf of the 
veteran that he did not pursue his appeal of the April 1989 
rating decision denying service connection for PTSD due to 
his extreme psychiatric impairment.  In this regard, it is 
noted that the veteran does not argue and the evidence of 
record does not suggest that he was incompetent at the time 
his April 1989 rating decision.

In arriving at this decision, the Board notes that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 became law.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In Parker v. Principi, 15 Vet. App. 407 (2002), 
the Court, relying on the holding of Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc), held that the duties to 
notify and to assist contained in the VCAA were not 
applicable to CUE claims in prior RO rating decisions.  
Therefore, the Board finds that the recent changes in the law 
brought about by the enactment of the VCAA do not have any 
application or effect on the pending issue.  Accordingly, the 
Board can issue a final decision in this case because all 
notice and duty to assist requirements have been fully 
satisfied.  


ORDER

The April 1989 rating decision, which denied service 
connection for PTSD, did not involved clear and unmistakable 
error and the veteran's appeal is denied.




_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



